Argued March 13, 1941.
After full consideration of the briefs and oral arguments we are satisfied that the opinion of the Unemployment Compensation Board correctly interprets the provisions of the Unemployment Compensation Law (Act of December 5, 1936, P.L. of 1937, p. 2897) involved in this appeal, with special reference to the employee's registration for work at a designated employment office, at such times and in such manner as the Department [of Labor and Industry] may prescribe (Sec. 401 (b)), and the rules and regulations relative to the procedure thereunder prescribed by the department; and on that opinion,
The appeal is dismissed.